 In the Matter Of INTERNATIONAL FREIGHTINGCORP.,et aZ.(NEW ENG-LAND & SOUTHERN STEAMSHIPCOMPANY)andINTERNATIONALSEAMEN'SUNION OF AMERICACaseNo. R-159CERTIFICATION OF REPRESENTATIVESFebruary 24, 1938On September 17, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 inthe above-entitled case.On November 10, 1937, the Board issued anAmendment to Decision and Direction of Elections.'The Directionof Elections, as amended, directed that elections by secret ballot beconducted among the unlicensed seamen, except wireless and radiooperators, chief electricians on electrically driven ships, and juniorengineerswho hold licenses, employed on all type of craft operatedin or out of Atlantic and Gulf ports, except craft operated in harborsonly, by 19 named companies, including New England & SouthernSteamship Company, Boston, Massachusetts.Pursuant to the Decision and Direction of Elections, as amended,an election by secret ballot has been conducted under the directionand supervision of Elinore Morehouse Herrick, the Regional Direc-tor for the Second Region (New York City), among the eligibleemployees of New England & Southern Steamship Company. OnFebruary 4, 1938, the said Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties an Intermediate Report on the election.No objections orexceptions to the Intermediate Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote______________________________85Total number of ballots cast_______________________________82Total number of votes in favor of International Seamen'sUnion of America,or its successor,affiliatedwith theAmerican Federation of Labor_________________________713N L.R. B 692.24 N. L R B. Ill597 598NATIONAL LABOR RELATIONS BOARDTotal number of votes in favor of National Maritime UnionofAmerica,affiliated with the Committee for IndustrialOrganization-------------------------------------------68Total number of votes in favor of neither organization----2Total number of blank ballots----------------------------0Total number of void ballots-----------------------------5Total number of challenged ballots------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBYCERTIFIED that National Maritime Union of America,affiliatedwith the Committee for Industrial Organization, has beendesignated and selected by a majority of the unlicensed seamen,except wireless and radio operators, chief electricians on electricallydriven ships, and junior engineers who hold licenses, employed onall type of craft operated in or out of Atlantic and Gulf ports, exceptcraft operated in harbors only, by New England & Southern Steam-ship Company, Boston, Massachusetts, as their representative forthe purposes of collective bargaining, and that, pursuant to Section9 (a) of the Act, National Maritime Union of America, affiliatedwith the Committee for Industrial Organization, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.